FILED
                                                                      United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                            March 4, 2020
                        _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
 IGOR LAVRENOV, a/k/a Igor
 Vladislavovich Lavrenov,

       Petitioner,

 v.                                                           No. 19-9535
                                                          (Petition for Review)
 WILLIAM P. BARR, United States
 Attorney General,

       Respondent.
                        _________________________________

                            ORDER AND JUDGMENT *
                        _________________________________

Before HOLMES, PHILLIPS, and CARSON, Circuit Judges.
                  _________________________________

      Igor Lavrenov, a native and citizen of Russia, seeks review of a decision by

the Board of Immigration Appeals (BIA) that dismissed Lavrenov’s appeal from a

removal order entered by an Immigration Judge (IJ). Exercising jurisdiction under

8 U.S.C. § 1252, we deny review.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                   I.   Background

      Lavrenov seeks asylum in the United States for the third time. United States

Citizenship and Immigration Services denied his first application in 2009 because it

deemed him not credible. Lavrenov applied again in 2017, but that application was

never adjudicated. Lavrenov filed the operative application defensively in 2018,

seeking asylum, withholding of removal, and relief under the United Nations

Convention Against Torture (CAT).

      In connection with his 2018 application, Lavrenov asserted that in 2015 men

dressed in black military-style uniforms broke into his apartment, attacked him and

his family, kidnapped him, further beat him at an unknown location, and deposited

him at the entrance to a hospital. He claimed the attack resulted from his work

investigating corruption as an unpaid assistant to a local elected official and that the

FSB, Russia’s federal security service, must have been behind the attack in part

because ordinary citizens in Russia cannot purchase the black military-style uniforms

worn by his attackers. He further speculated that despite reports the local official

died of a stroke, government operatives in Moscow directed the official’s

assassination.

      The IJ observed strong similarities between this story and the one Lavrenov

told in his 2009 application, except that in his 2009 application Lavrenov claimed

that the Russian mafia sponsored the attack. And, as recounted by the BIA:

      [T]he [IJ] noted the following material and significant inconsistencies:
      1) [Lavrenov] testified that the Russian mafia took over his company,
      although he recanted this assertion when confronted with his contrary

                                            2
      statement in his 2009 asylum application and claimed that he was able
      to regain ownership; 2) he returned to Russia after visiting the United
      States even though he claimed to have experienced a violent abduction
      in 2009 in Russia and he testified that his reason for returning was to
      reclaim his business, although he indicated in his 2017 application that
      he returned because his father’s health was deteriorating; and 3) he
      testified, and indicated in his 2018 application, that he met [the local
      elected official] in 2006, although his 2017 application indicated that he
      met him in 2012.

             Furthermore, the [IJ] noted the following omissions: 1) he failed
      to include the 2009 violent attack against him by the Russian mafia
      (which he included in his 2009 asylum application) in both his 2017 and
      2018 applications; and 2) he failed to include many of the details
      contained in his 2017 application regarding numerous phone calls, a
      police detention following a 2012 march against President Putin and
      several beatings, in his 2018 application. In addition, she found him
      nonresponsive and evasive when asked on cross-examination about why
      he omitted these details from his 2018 application. Finally, the [IJ]
      found his explanations implausible regarding: 1) why he attempted to
      disavow the first page of his declaration in his 2017 application, even
      though it contained many of the same details as [his] testimony, and
      included his signature on the second page; 2) why he would be an
      assistant to an elected official when that type of job more likely would
      be held by an actual government employee; 3) why [the local elected
      official] would be killed by Moscow, 4) why only SWAT team members
      can obtain black military-style uniforms, and 5) why no investigation
      was conducted into [the local elected official’s] alleged attempted
      assassination.

Admin. R. Vol. 1 at 3–4 (citations omitted).

      The IJ found Lavrenov not credible and denied his 2018 application. Lavrenov

appealed to the BIA. He claimed, among other things, that the IJ erred by proceeding

given that detention officials denied him access to a laptop containing unspecified

documents that would corroborate his claims 1 and that his detained status otherwise


      1
        According to Lavrenov, nobody else can access the laptop’s contents because
he secured it with facial-recognition technology.
                                          3
prevented him from marshaling evidence. He also filed a motion to remand for the IJ

to re-consider her adverse credibility finding in light of new evidence he submitted

for the first time on appeal to the BIA. The BIA denied his motion to remand,

rejected his due process claims, and adopted the IJ’s adverse credibility finding.

                                     II. Discussion

A. Motion to Remand

       Lavrenov first argues that the BIA erred by failing to grant his motion to

remand so the IJ could consider new evidence he submitted on appeal and

unspecified documents from his laptop.

       “A motion styled as a request for remand remains, in substance, a motion to

reopen.” Alzainati v. Holder, 568 F.3d 844, 847 n.2 (10th Cir. 2009). “A motion to

reopen proceedings shall not be granted unless it appears to the [BIA] that evidence

sought to be offered is material and was not available and could not have been

discovered or presented at the former hearing . . . .” 8 C.F.R. § 1003.2(c)(1). The

BIA concluded that Lavrenov did “not establish[] that the proffered new evidence

could not have been obtained prior to his merits hearing or would change the result in

his case.” Admin. R. Vol. 1 at 6.

       “We review the BIA’s decision on a motion to reopen only for an abuse of

discretion.” Maatougui v. Holder, 738 F.3d 1230, 1239 (10th Cir. 2013) (alterations

and internal quotation marks omitted). “The BIA does not abuse its discretion when

its rationale is clear, there is no departure from established policies, and its

statements are a correct interpretation of the law, even when the BIA’s decision is

                                             4
succinct.” Id. (internal quotation marks omitted). “[M]otions to reopen immigration

cases are plainly disfavored,” and the moving party “bears a heavy burden to show

the BIA abused its discretion.” Id. (alterations and internal quotation marks omitted).

       With respect to the prior availability of the new evidence Lavrenov submitted

for the first time on appeal to the BIA, he argued to the BIA only that it “was beyond

[his] capabilities to obtain while he was detained and unrepresented.” Admin. R.

Vol. 1 at 20. On appeal to this court he adds generalized remarks about the

challenges of marshaling evidence from a detention center. 2 But other than his

argument with respect to the documents allegedly trapped inside his laptop, Lavrenov

does not state with any specificity why any piece of evidence could not be obtained

prior to the evidentiary hearing. 3

       With respect to the documents on his laptop, his argument fails because he did

not tell the BIA and does not tell us with any specificity what information those

documents contain or how that information relates to his case. He therefore did not



       2
         To the extent Lavrenov’s argument relies on evidence that he did not submit
to the IJ or the BIA, we do not consider that evidence. We must decide his petition
“only on the administrative record on which the order of removal is based.”
8 U.S.C. § 1252(b)(4)(A).
       3
         He does observe that an expert report was unavailable at the time of the
hearing because he delayed in hiring the expert until after the hearing. See Aplt.
Reply Br. at 6–7. But this self-imposed delay says nothing about whether he could
have engaged the expert sooner and thereby obtained the report prior to the hearing.
Cf. 8 C.F.R. § 1003.2(c)(1) (“A motion to reopen proceedings shall not be granted
unless . . . that evidence sought to be offered . . . could not have been discovered or
presented at the former hearing.”).

                                           5
show that the documents “would likely change the result in the case.” Matter of

Coelho, 20 I. & N. Dec. 464, 473 (B.I.A. 1992). The BIA did not abuse its discretion

in denying the motion to remand. 4

B. Adverse Credibility Finding

      Lavrenov also challenges the BIA’s adverse credibility finding. We review the

BIA’s findings of fact under the substantial evidence standard. Elzour v. Ashcroft,

378 F.3d 1143, 1150 (10th Cir. 2004). 5 Under that standard, “our duty is to

guarantee that factual determinations are supported by reasonable, substantial and

probative evidence considering the record as a whole.” Uanreroro v. Gonzales,

443 F.3d 1197, 1204 (10th Cir. 2006) (alterations and internal quotation marks

omitted). The agency’s findings of fact “are conclusive unless the record

demonstrates that any reasonable adjudicator would be compelled to conclude to the



      4
         To the extent Lavrenov’s argument can be construed as challenging the
agency’s actions related to the laptop’s contents on due process grounds, we reject it
for a similar reason. To prevail on a due process claim, Lavrenov would need to
establish “both that he was deprived of due process and that that deprivation
prejudiced him.” Lucio-Rayos v. Sessions, 875 F.3d 573, 576 (10th Cir. 2017). The
BIA concluded that since Lavrenov never “indicated the specific evidence he wished
to submit,” he did “not establish[] that the manner in which the [IJ] conducted the
proceeding demonstrates prejudice against him.” Admin R. Vol. 1 at 6. Because
Lavrenov continues to elide the laptop’s contents and does not otherwise tell us how
their omission from the proceedings prejudiced him, we agree with the BIA.
      5
        This appeal involves a single BIA member’s brief order under
8 C.F.R. § 1003.1(e)(5). We review that order as the final agency determination,
limiting our review to the issues specifically addressed therein. Diallo v. Gonzales,
447 F.3d 1274, 1278–79 (10th Cir. 2006). We may, however, consult the IJ’s
decision “to give substance to the BIA’s reasoning.” Razkane v. Holder, 562 F.3d
1283, 1287 (10th Cir. 2009).
                                           6
contrary.” Rivera-Barrientos v. Holder, 666 F.3d 641, 645 (10th Cir. 2012) (internal

quotation marks omitted); see also Sidabutar v. Gonzales, 503 F.3d 1116, 1125

(10th Cir. 2007) (explaining that “[i]t is not our prerogative to reweigh the evidence,

but only to decide if substantial evidence supports the agency’s decision” (alterations

and internal quotation marks omitted)). Our review is limited to the agency record

that formed the basis for the IJ’s order of removal. 8 U.S.C. § 1252(b)(4)(A).

      Lavrenov does not challenge any of the support for the IJ’s adverse credibility

finding that the BIA recited. He instead focuses only on additional observations

made by the IJ that Lavrenov’s unsubstantiated assumptions about who attacked him

were less plausible than other possible theories relating to the identity of the alleged

attackers. 6 But he does not confront the fact that the IJ made these observations only

after finding Lavrenov’s testimony regarding the predicate facts from which they

stem to be untruthful. And he does not explain why questioning this isolated aspect

of the IJ’s adverse credibility finding undermines that finding given the numerous

and specific other reasons provided by the IJ to support the notion that Lavrenov is

not credible. Cf. Htun v. Lynch, 818 F.3d 1111, 1120 (10th Cir. 2016) (“With three

separate areas where the evidence supports a finding of inconsistency and


      6
        Lavrenov’s opening brief vaguely references other aspects of his story the IJ
found implausible but does not cite any other portions of the IJ’s decision or the
record and does not otherwise provide enough argument or detail for us to review
these aspects of the IJ’s findings. See Kelley v. City of Albuquerque, 542 F.3d 802,
819 (10th Cir. 2008) (“[P]erfunctory” allegations of error that “fail[] to frame and
develop an issue” are insufficient “to invoke appellate review.” (internal quotation
marks omitted)).

                                            7
nondisclosure, a reasonable adjudicator would not be compelled to find [the

petitioner] credible.”); Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (“[W]e

must uphold the IJ’s adverse credibility determination so long as even one basis is

supported by substantial evidence.”). The IJ’s adverse credibility determination finds

substantial support in the record and we will not question it.

C. Convention Against Torture

       Lavrenov posits that the BIA erred by rejecting his CAT claim based on its

adverse credibility finding. But we have affirmed the BIA’s rejection of CAT claims

in other cases on this basis and believe it is appropriate to do so here. See, e.g.,

Ismaiel v. Mukasey, 516 F.3d 1198, 1206 (10th Cir. 2008) (“[T]he IJ and BIA could

reasonably refuse to believe [the petitioner’s] claims of past torture and, reviewing

all the evidence, remain unpersuaded that [he] had satisfied his burden of proving

that he would probably be tortured if returned to [his country of origin].”); Niang v.

Gonzales, 422 F.3d 1187, 1202 (10th Cir. 2005) (“Here, our review of [the

petitioner’s] CAT claim is controlled by the permissible finding that she is

untruthful.”).

                                   III. Conclusion

       The petition for review is denied.


                                             Entered for the Court


                                             Gregory A. Phillips
                                             Circuit Judge


                                            8